   Case 18-00527-SMT     Doc 116
                               Filed 08/07/19 Entered 08/07/19 15:19:03   Desc Main
                             Document
The document below is hereby signed.      Page 1 of 11

Signed: August 7, 2019




                                   ___________________________
                                   S. Martin Teel, Jr.
                                   United States Bankruptcy Judge

                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLUMBIA

    In re                                )
                                         )
    NEW PITTS PLACE, LLC,                )     Case No. 18-00527
                                         )     (Chapter 11)
                         Debtor.         )     Not for publication in
                                         )     West’s Bankruptcy Reporter

                        MEMORANDUM DECISION AND ORDER RE
                       MOTION FOR PARTIAL SUMMARY JUDGMENT

          The debtor objected to the amended proofs of claim of

    Hunterview Condominium Association (“Hunterview”) and has filed a

    motion seeking partial summary judgment:

                (1) disallowing Hunterview’s claims for assessments

          which allegedly came due more than three years prior to

          institution of foreclosure proceedings on June 28, 2018,

          regarding condominium units 101 and 102 and which came due

          more than three years prior to the bankruptcy case filing on

          August 2, 2018, regarding Units 301, 303 and 304;

                (2) disallowing Hunterview’s claims for post-petition

          special assessments of $4,207 allegedly imposed regarding

          each of the debtor’s units; and

                (3) decreeing that the debtor is entitled to set off
Case 18-00527-SMT   Doc 116    Filed 08/07/19 Entered 08/07/19 15:19:03   Desc Main
                              Document Page 2 of 11


      against condominium assessments for its payment in November

      2018 of a $2,805.64 payment of water bills on behalf of

      Hunterview.

                                         I

                                  LAPSED LIENS

      The amounts that Hunterview seeks pursuant to its proof of

 claim were for periods on or after March 2014.             On June 28, 2018,

 Hunterview commenced foreclosure proceedings concerning

 Units 101 and 102 by recording and serving Notices of Foreclosure

 Sales of Condominium Units regarding each unit (the “Foreclosure

 Notices”).   Hunterview also served the debtor with notices of its

 intention to pursue foreclosure, but it did not record

 Foreclosure Notices or otherwise commence foreclosure

 proceedings against Units 301, 303 or 304 prior to the filing of

 the debtor’s bankruptcy case.         The debtor filed the present case

 on August 2, 2018.

      Hunterview had liens for the debtor’s unpaid assessments

 under D.C. Code § 42-1903.13(a) from the dates the assessments

 (or any installment thereof) became due and payable.               However,

 D.C. Code § 42-1903.13(e) provides:

      The lien for assessments provided herein shall lapse and
      be of no further effect as to unpaid assessments (or
      installments thereof) together with interest accrued
      thereon and late charges, if any, if such lien is not
      discharged or if foreclosure or other proceedings to
      enforce the lien have not been instituted within 3 years
      from the date such assessment (or any installment
      thereof) become due and payable.

                                         2
Case 18-00527-SMT   Doc 116    Filed 08/07/19 Entered 08/07/19 15:19:03   Desc Main
                              Document Page 3 of 11


 As to the amounts asserted in Hunterview’s proof of claim,

 Hunterview filed a notice of foreclosure on June 28, 2018,

 regarding the debtor’s Units 101 and 102.            Accordingly, as to

 those two units, liens exist only for amounts that were assessed

 on or after 3 years before the filing of the notice of

 foreclosure on June 28, 2018.         Because no foreclosure proceedings

 had been instituted regarding the liens for the unpaid

 assessments regarding the debtor’s units 301, 303, and 304,

 before the debtor commenced this case on August 2, 2018, the

 debtor is correct that liens as to those units exist only as to

 amounts that were assessed on or after 3 years before the filing

 of the debtor’s bankruptcy case on August 2, 2018.

      Hunterview defends by arguing that it recorded liens against

 the debtor’s units on February 24, 2011.            However, those liens

 were for amounts that came due from May 2008 to February 2011.

 The amounts that Hunterview seeks pursuant to its proof of claim

 were for periods after February 2014, and the liens recorded in

 2011 obviously did not pertain to amounts that came later,

 starting in 2014.     Moreover, § 42-1903.13(e) clearly indicates

 that a lien lapses after three years unless the lien is

 discharged, or if foreclosure or other proceedings to enforce the

 lien are instituted.     There is no indication that Hunterview

 instituted a foreclosure or any other proceeding to enforce the

 liens recorded on February 24, 2011.           In fact, there is no


                                         3
Case 18-00527-SMT   Doc 116    Filed 08/07/19 Entered 08/07/19 15:19:03   Desc Main
                              Document Page 4 of 11


 indication that Hunterview initiated foreclosure, or any other

 proceeding to enforce any lien, until June 28, 2018.

      Hunterview also contends that:

      Debtor made payments towards assessments in the
      intervening years since these particular liens were
      recorded. Therefore, NPP LLC’s claim that HVCA’s debt is
      cut off to 2015 fails and HVCA should be permitted to
      pursue the full amount of the debt that it seeks against
      NPP LLC.

 However, whether the debtor did or did not make payments toward

 any liens recorded is irrelevant under § 42-1903.13 as to whether

 the liens have lapsed.        Section 42-1903.13 does not provide an

 exception from lapsing for liens toward which the debtor makes

 payments.   Therefore, I dismiss this argument as irrelevant.

      The debtor seeks disallowance of Hunterview’s claims with

 respect to all amounts assessed before June 28, 2015, on units

 101 and 102, and all amounts assessed before August 2, 2015 on

 units 301, 303, and 304.        Because Hunterview’s liens lapsed as to

 such amounts, the debtor is entitled to disallowance of the

 claims for such amounts as secured claims, the status asserted on

 the proofs of claim.

      The debtor’s confirmed plan called for payment of allowed

 unsecured claims over time, and if the amounts that were secured

 by Hunterview’s lapsed liens were asserted instead as unsecured

 claims and allowed as such, Hunterview would be entitled to

 receive the treatment the debtor’s confirmed plan accorded

 allowed unsecured claims (payments of $3,000.00 per quarter for

                                         4
Case 18-00527-SMT   Doc 116    Filed 08/07/19 Entered 08/07/19 15:19:03   Desc Main
                              Document Page 5 of 11


 the class of allowed unsecured claims).            The debtor’s motion

 implicitly assumes that for the claims for which liens lapsed,

 the resulting unsecured claims are themselves unenforceable as

 well, and cannot be allowed claims.           In response, Hunterview has

 not argued that the claims should be allowed as unsecured claims.

 Nevertheless, I will give Hunterview the opportunity to file

 further amended proofs of claim to assert the resulting unsecured

 claims.   However, for reasons discussed below it is likely those

 unsecured claims would be disallowed in vast part or in their

 entirety.

      The three-year statute of limitations of D.C. Code

 § 12–301(7), applicable to enforcing contracts not under seal,

 may bar the unsecured claims.1         The debtor will have the

 opportunity to raise that defense if Hunterview files further

 amended proofs of claim to assert the unsecured claims arising

 from the lapsing of its liens.          (Although the debtor has not

 invoked the statute of limitations defense previously as an

 objection, Hunterview has not yet attempted to assert that the

 claims should be allowed as unsecured claims, and, accordingly,



      1
         “Under the Bankruptcy Code, a claim is allowed except to
 the extent that the claim ‘is unenforceable against the debtor
 and property of the debtor under any agreement or applicable
 law.’ 11 U.S.C. § 502(b)(1). Accordingly, any claim that is
 time-barred by a statute of limitations is unenforceable under
 applicable law, and must be disallowed.” In re Hardy, No.
 16-00280, 2018 WL 1352674, at *2 (Bankr. D.D.C. Mar. 13, 2018).


                                         5
Case 18-00527-SMT   Doc 116    Filed 08/07/19 Entered 08/07/19 15:19:03   Desc Main
                              Document Page 6 of 11


 the debtor has not waived the statute of limitations defense.)

 The debtor will not need to raise anew the objections it has

 already made that apply whether the claims are asserted as

 secured or unsecured (including the objection that only a $200

 assessment was owed for each of its units for each of the

 applicable months).2

      Partial payment of a claim under a contract may cause the

 statute of limitations to begin to run anew.             Feldman v. Gogos,

 628 A.2d 103, 105 (D.C. 1993); Dulberger v. Lippe, 202 A.2d 777,

 778 (D.C. 1964).     However, the claims here are for each unpaid

 assessment, and the partial payment of one assessment would not

 cause the revival anew of the statute of limitations as to other

 assessments.   Moreover, as to each of the $250 assessments at

 issue, it appears that the debtor was taking the position that

 only $200 was properly assessed and owed for each month, and its

 payment of $200 (the only amount it acknowledged to be owing)

 could hardly be considered an acknowledgment that it owed the



      2
         I anticipate that only the statute of limitations would
 be raised as a new objection to the claims that are now unsecured
 claims. Hunterview has had advance notice that the statute of
 limitations is a likely defense. Accordingly, I will proceed to
 try, at the trial of the currently pending objection to
 Hunterview’s claims, any additional objections to unsecured
 claims Hunterview decides to assert. The debtor will be required
 by September 5, 2019, to give notice of such additional
 objections (including any objection based on the statute of
 limitations). It does not appear that there would be any need to
 delay the trial as to such additional objections, but a party may
 seek a delay if there is any such need.

                                         6
Case 18-00527-SMT   Doc 116    Filed 08/07/19 Entered 08/07/19 15:19:03   Desc Main
                              Document Page 7 of 11


 contested $50 extra amount Hunterview asserted as an assessment.

 Finally, even if the payments could be deemed to cause the

 running of the statute of limitations to recommence upon the

 making of the payments, that would not likely help Hunterview

 substantially: if, as is likely, the payments of $200 each were

 made in the month of each assessment, the statute of limitations

 would have expired before the commencement of this case except

 for the $100 Hunterview claims remains owed as the two most

 recent assessments for which liens lapsed.            This latter point

 warrants elaboration as follows.

      For Unit 101, there were assessments of $250 each for the

 months of March 1, 2014, through June 1, 2014, and the unpaid

 balance of those assessments are now unsecured claims due to the

 lapse of the liens for such assessments.            There were only partial

 payments of $200 each for the assessments of March 1, 2014,

 through December 1, 2014, with no late fee charged.              If each $200

 payment was made later in the month of the $250 assessment, the

 payment would have delayed the commencement of the running of the

 the statute of limitations regarding the $50 unpaid balance only

 to that later date in the same month.           The three-year statute of

 limitations would have started to run as to each assessment on

 dates in 2014, and expired on dates in 2017, before the

 commencement of the bankruptcy case on August 2, 2018 (and before

 the commencement of foreclosure proceedings on June 28, 2019,


                                         7
Case 18-00527-SMT   Doc 116    Filed 08/07/19 Entered 08/07/19 15:19:03   Desc Main
                              Document Page 8 of 11


 even if the complaint in that proceeding included a claim for

 unsecured claims).

      For Unit 102, no partial payments were made for the claims

 that are now unsecured claims due to the lapsing of liens.

      For Unit 301, the last partial payment was for the

 assessment for December 2014, and if that payment was made in the

 latter part of the month, the running of the statute of

 limitations would have begun as of late 2014, and the three-year

 limitations period would have expired well before this case began

 on August 2, 2018.

      For Units 303 and 304, there were partial payments of $200

 each for each of the $250 assessments for March 1, 2014, through

 August 1, 2015 (the assessments for those units for which

 Hunterview now has only unsecured claims due to the lapsing of

 its liens).   If each payment was made during the month the

 assessment arose, this would mean that the statute of limitations

 would start to run when the payment was made and, except for the

 assessment for August 1, 2015, more than three years would have

 run by the time this case began in 2015.            Accordingly, it is

 likely that no more than $100 of unsecured claims (the $50

 balances owed for the two assessments of August 1, 2015), might

 not be barred by the statute of limitations.




                                         8
Case 18-00527-SMT   Doc 116    Filed 08/07/19 Entered 08/07/19 15:19:03   Desc Main
                              Document Page 9 of 11


                                       III

                              SPECIAL ASSESSMENT

      Hunterview concedes that the special assessments of $4,207

 allegedly imposed regarding each of the debtor’s units is stale,

 and ought to be disallowed.         Accordingly, the special assessments

 of $4,207 on each of the debtor’s units are disallowed.

                                        IV

                                      SETOFF

      Hunterview further concedes that the debtor is entitled to a

 setoff, to the extent the debtor can prove payments it made

 toward Hunterview’s water bills.            However, Hunterview has not

 presented evidence to contradict the debtor’s principal’s

 affidavit establishing that the debtor paid Hunterview water

 bills totaling $2,805.64 in November 2018.            The debtor alerted

 Hunterview by an e-mail of November 21, 2018, that the debtor

 would be making the $2,805.64 payment to cure the arrearage on

 the water bill.    Hunterview obviously should have knowledge

 whether the payment was made, and has not submitted an affidavit

 or declaration under Fed. R. Civ. P. 56(d) setting forth

 specified reasons why it cannot present facts essential to

 justify an opposition.        Therefore, the debtor will be granted a

 setoff as of November 2018 for payments of $2,805.64 it made

 toward Hunterview’s water bills.            There are other setoff defenses

 the debtor has raised in objecting to the claims, and those


                                         9
Case 18-00527-SMT   Doc 116 Filed 08/07/19 Entered 08/07/19 15:19:03   Desc Main
                           Document Page 10 of 11


 remain for determination at trial.

                                      V

                                    ORDER

      In accordance with the foregoing, it is

      ORDERED that Hunterview has no liens for:

      •     the assessments due prior to June 28, 2015, regarding

            the debtor’s Units 101 and 102; and

      •     the assessments due prior to August 2, 2015, regarding

            the debtor’s Units 301, 303, and 304,

 and the claims that Hunterview has secured claims for the amounts

 owed pursuant to those assessments are disallowed, but:

      •     within 14 days after entry of this order, Hunterview

            may file further amended proofs of claim asserting, in

            the alternative, that if the claims for amounts owed

            pursuant to those assessments are not secured claims,

            Hunterview has unsecured claims for the amounts owed

            pursuant to those assessments; and

      •     if any such further amended proofs of claim are filed,

            the debtor may raise any additional objections not

            already raised that it has to the allowance of claims

            for the amounts owed pursuant to such assessments,

            including the defense of the statute of limitations

            with regard to the claims as unsecured claims, but the

            debtor shall give notice of any such additional


                                      10
Case 18-00527-SMT                                                            Doc 116 Filed 08/07/19 Entered 08/07/19 15:19:03   Desc Main
                                                                                    Document Page 11 of 11


                                                             objections by September 5, 2019, with the objections

                                                             (both those already raised and any new objections) to

                                                             be tried with the objections to Hunterview’s current

                                                             amended proofs of claim at the trial set for September

                                                             24, 2019.

 It is further

                               ORDERED that the special assessments of $4,207 on each of

 the debtor’s units are disallowed.                                                                 It is further

                               ORDERED that the debtor is granted a set off of $2,805.64

 for payments made toward water bills in behalf of Hunterview in

 November 2018.

                                                                                                         [Signed and dated above.]

 Copies to: Recipients of e-notifications in the case.




 R:\Common\TeelSM\Judge Temp Docs\New Pitts Place Mem Decsn re MFSJ_v5.wpd
                                                                                               11
